394 U.S. 848 (1969)
MONTGOMERY, DIRECTOR, CALIFORNIA DEPARTMENT OF SOCIAL WELFARE, ET AL.
v.
BURNS ET AL.
No. 438.
Supreme Court of United States.
Decided May 5, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA.
Thomas C. Lynch, Attorney General of California, and Elizabeth Palmer and Donald B. Day, Deputy Attorneys General, for appellants.
PER CURIAM.
The motion of appellees for leave to proceed in forma pauperis is granted. The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE BLACK dissents for the reasons given in the dissenting opinion of THE CHIEF JUSTICE in Shapiro v. Thompson, ante, p. 644.
MR. JUSTICE HARLAN dissents for the reasons given in his dissenting opinion in Shapiro v. Thompson, ante, p. 655.